


Exhibit 10.23
        
Evidence of Award
2013 Long-term Incentive Plan
Performance-Based Restricted Stock Units


Throughout this Evidence of Award, we sometimes refer to Sprint Corporation (the
“Corporation”) and its subsidiaries as “we” or “us.”


1. Award of Restricted Stock Units
On July 24, 2013 (the “Date of Grant”), the Section 16 Sub-Committee of the
Compensation Committee of the Board of Directors of the Corporation granted you
an Award of [number] Restricted Stock Units (the “RSUs”) under the terms of the
Sprint Corporation 2007 Omnibus Incentive Plan (the “Plan”). Subject to the
terms and conditions of the Plan and this Evidence of Award, an RSU represents
the right for you to receive from us one share of Common Stock.


2. Restriction Period
Subject to the terms and conditions of this Award, your RSUs will vest on the
earlier of (a) February 27, 2016 and (b) the date vesting is accelerated as
described in paragraph 3 below (“Vested RSUs”), conditioned on you continuously
serving as our employee to such date (the “Vesting Date”).


3. Acceleration of Vesting
Unvested RSUs may vest before the time at which they would normally become
vested - that is, the vesting of RSUs may accelerate. Your RSUs will vest fully,
except as noted below, on your Separation from Service under the following
circumstances:


Condition for Vesting Acceleration
Acceleration Criteria
If you die.
Vested RSUs are subject to paragraph 5 only if death is on or after December 31,
2015.
If you have a Separation from Service under circumstances that make you eligible
for benefits under the Sprint Long-Term Disability Plan.
Vested RSUs are subject to paragraph 5 only if Separation from Service is on or
after December 31, 2015.
If you have a Separation from Service during the CIC Severance Protection Period
under circumstances that you receive severance benefits under the Sprint
Separation Plan (or its successor), the CIC Severance Plan, or your employment
agreement (if applicable).
Vested RSUs are no longer subject to paragraph 5.
If you have a Separation from Service on or after the later of your
65th birthday and February 27, 2015
*Prorated; Vested RSUs are subject to paragraph 5.
If you have a Separation from Service other than during the CIC Severance
Protection Period under circumstances that you receive severance benefits under
the Sprint Separation Plan (or its successor) or your employment agreement (if
applicable).
*Prorated; Vested RSUs are subject to paragraph 5.

















--------------------------------------------------------------------------------




2013 LTIP Performance-Based RSU Evidence of Award - General Section 16


*The number of your RSUs that vests is your RSUs times the factor based on the
period of your employment from February 27, 2013, inclusive, through your
Separation from Service in relation to the period of February 27, 2013,
inclusive, through February 27, 2016 (with the remainder of your RSUs forfeited
as of your Separation from Service).


Separation from Service is defined in the Plan. Generally, it means the last day
of your relationship with us as a common-law employee as reflected on our
payroll records.


Disability is defined in the Plan. Generally, it is your Separation from Service
under circumstances that make you eligible to receive benefits under our
long-term disability plan.


CIC Severance Plan means the Sprint Change in Control Severance Plan, as it may
be amended from time to time, or any successor plan.


CIC Severance Protection Period is defined in the Plan. It means the time period
commencing on the date of the first occurrence of a “Change in Control” (as
defined in Exhibit A hereto) and continuing until the earlier of (i) the
18-month anniversary of such date or (ii) the Participant’s death. For purposes
of the RSUs under this Award, the CIC Severance Protection Period applies only
with respect to a Change in Control occurring after the Date of Grant.


4. Forfeiture of RSUs
You will forfeit as of your Separation from Service RSUs that are not vested
pursuant to the foregoing paragraphs.


5. Performance Adjustment
Except as otherwise provided herein, your Vested RSUs are subject to the
Corporation’s achievement against financial objectives, as established by the
Compensation Committee of the Board of Directors of the Corporation, or a
sub-committee thereof, for the performance period ending December 31, 2015. As
soon as reasonably practicable following the performance period (the “Adjustment
Date”), subject to the discretion of the Board of Directors of the Corporation,
or a sub-committee thereof (excluding upward discretion with respect to the
Section 162(m) objective results), your Vested RSUs will be adjusted by
multiplying the number of your Vested RSUs by a payout percentage (0% up to
200%) based on achievement on the objectives.


6. Dividends
If cash dividends are paid on the Common Stock underlying your RSUs (as adjusted
under paragraph 5 if applicable and determined retrospectively), which you hold
on the dividend record date (the “Dividend RSUs”), you will receive a cash
payment equal to the amount of the dividend that would be paid on such Common
Stock, subject to the vesting provisions with respect to, and delivery at the
same time as the shares underlying, your RSUs.


If non-cash dividends are paid on the Common Stock underlying your Dividend
RSUs, the Board of Directors of the Corporation, or a sub-committee thereof, in
its sole discretion, may (1) adjust your RSUs as described in paragraph 10 of
this Evidence of






Page 2 of 7




--------------------------------------------------------------------------------




2013 LTIP Performance-Based RSU Evidence of Award - General Section 16


Award, or (2) provide for distribution of the property distributed in the
non-cash dividend. The additional RSUs or property distributed is subject to
vesting provisions with respect to, and delivery at the same time as the shares
underlying, the original RSUs.


7. Delivery Date; Market Value Per Share
The Delivery Date (the date as of which we distribute to you the Common Stock
underlying your RSUs, as adjusted if applicable) is the latest of the Vesting
Date, the Adjustment Date if applicable, and the day after the Six-Month Payment
Delay if that delay applies to your RSUs. We calculate your taxable income on
the Delivery Date using the Market Value Per Share on the immediately preceding
trading day, but we use the average of the high and low reported prices of our
Common Stock instead of the closing price. We will distribute the Common Stock
as soon as practicable after the Delivery Date, but in no event later than 45
days after the Delivery Date. Six-Month Payment Delay is defined in the Plan to
mean the required delay in payment to a Participant who is a “specified
employee” of amounts subject to Section 409A of the Internal Revenue Code (the
“Code”) that are paid upon Separation from Service.


8. Transfer of your RSUs and Designation of Beneficiaries
Your RSUs represent a contract between the Corporation and you, and your rights
under the contract are not assignable to any other party during your lifetime
nor do they give you a preferred claim to any particular assets or shares of the
Corporation. Upon your death, shares of Common Stock underlying your RSUs will
be delivered in accordance with the terms of the Award to any beneficiaries you
name in a beneficiary designation or, if you make no designation, to your
estate.


9. Plan Terms
All capitalized terms used in this Evidence of Award that are not defined in
this Evidence of Award have the same meaning as those terms have in the Plan.
The terms of the Plan are hereby incorporated by this reference. The Plan is
available online at
http://iconnect.corp.sprint.com/portal/iland/?dochome=iw&docpath=IntranetDirectory/LandingPage/20080605_1650_10367056#LTI.


10. Adjustment
In the event of any change in the number or kind of outstanding shares of our
Common Stock by reason of a recapitalization, merger, consolidation, spin-off,
reorganization, separation, liquidation, stock split, stock dividend,
combination of shares or any other change in our corporate structure or shares
of our Common Stock, an appropriate adjustment will be made consistent with
applicable provisions of the Code and applicable Treasury Department rulings and
regulations in the number and kind of shares subject to outstanding Awards and
any other adjustments as the Board deems appropriate.


11. Amendment; Discretionary Nature of Plan
This Evidence of Award is subject to the terms of the Plan, as may be amended
from time to time, except that the Award which is the subject of this Evidence
of Award may not be materially impaired by any amendment or termination of the
Plan approved after the Date of Grant without your written consent. You
acknowledge and agree that the Plan is discretionary in nature and may be
amended, cancelled, or terminated by us, in








Page 3 of 7




--------------------------------------------------------------------------------




2013 LTIP Performance-Based RSU Evidence of Award - General Section 16


our sole discretion, at any time. The grant of RSUs under the Plan is a one-time
benefit and does not create any contractual or other right to receive a grant of
RSUs, other types of grants under the Plan, or benefits in lieu of such grants
in the future. Future grants, if any, will be at the sole discretion of the
Corporation, including, but not limited to, the timing of any grant, the number
of RSUs granted, the payment of dividend equivalents, and vesting provisions.


12. Data Privacy
By accepting this Award, you (i) authorize us, and any agent of ours
administering the Plan or providing Plan recordkeeping services, to disclose to
us such information and data as we request in order to facilitate the grant of
the RSUs and the administration of the Plan; (ii) waive any data privacy rights
you may have with respect to such information; and (iii) authorize us to store
and transmit such information in electronic form.


13. Governing Law
This Evidence of Award will be governed by the laws of the State of Kansas. No
shares of Common Stock will be delivered to you upon the vesting of the RSUs
unless our counsel is satisfied that such delivery will be in compliance with
all applicable laws.


14. Severability
The various provisions of this Evidence of Award are severable, and any
determination of invalidity or unenforceability of any one provision shall have
no effect on the remaining provisions.


15. Taxes
You are liable for any and all taxes, including withholding taxes, arising out
of this grant or the issuance of the Common Stock on vesting of RSUs. We are
authorized to deduct the amount of the tax withholding from the amount payable
to you upon settlement of the RSUs. We will withhold from the total number of
shares of Common Stock you are to receive a number of shares the value of which
is sufficient to satisfy any such withholding obligation at the minimum
applicable withholding rate. In addition, if you become subject to FICA or
Medicare tax, but you are not yet entitled to delivery of the shares of Common
Stock underlying the RSUs, you hereby authorize us to withhold the resulting
FICA or Medicare tax from other income payable to you.
16. Entire Agreement
You hereby acknowledge that you have read the 2007 Omnibus Incentive Plan
Information Statement dated July, 2013 (the “Information Statement”) available
at
http://iconnect.corp.sprint.com/portal/iland/?dochome=iw&docpath=IntranetDirectory/LandingPage/20080605_1650_10367056#LTI.
To the extent not inconsistent with the provisions of this Evidence of Award,
the terms of the Information Statement and the Plan are hereby incorporated by
reference. This Evidence of Award, along with the Information Statement and the
Plan, contain the entire understanding of the parties.


This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933










Page 4 of 7




--------------------------------------------------------------------------------




2013 LTIP Performance-Based RSU Evidence of Award - General Section 16


Exhibit A


For purposes of this Award, a “Change in Control” of the Corporation shall be
deemed to have occurred upon the happening of any of the following events:
 
 (i)
any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act) (a “Person”), except SOFTBANK CORP. or any other
entity that “controls,” is “controlled by” or is “under common control with” the
Corporation or SOFTBANK CORP. within the meaning of Rule 405 of Regulation C
under the Securities Act, becomes the beneficial owner (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of thirty percent (30%) or more
of the combined voting power of the then-outstanding Voting Stock of the
Corporation; except, that:

 
 (A)
for purposes of this clause (i), the following acquisitions shall not constitute
a Change in Control: (1) any acquisition of Voting Stock of the Corporation
directly from the Corporation that is approved by a majority of the Incumbent
Directors, (2) any acquisition of Voting Stock of the Corporation by the
Corporation or any Subsidiary, (3) any acquisition of Voting Stock of the
Corporation by the trustee or other fiduciary holding securities under any
employee benefit plan (or related trust) sponsored or maintained by the
Corporation or any Subsidiary, and (4) any acquisition of Voting Stock of the
Corporation by any Person pursuant to a Business Transaction that complies with
clauses (A), (B) and (C) of clause (ii) below;

 
 (B)
if any Person becomes the beneficial owner of thirty percent (30%) or more of
combined voting power of the then-outstanding Voting Stock of the Corporation as
a result of a transaction or series of transactions described in sub-clause
(1) of clause (i)(A) above and such Person thereafter becomes the beneficial
owner of any additional shares of Voting Stock of the Corporation representing
one percent (1%) or more of the then-outstanding Voting Stock of the
Corporation, other than as a result of (x) a transaction described in sub-clause
(1) of clause (i)(A) above, or (y) a stock dividend, stock split or similar
transaction effected by the Corporation in which all holders of Voting Stock are
treated equally, then such subsequent acquisition shall be treated as a Change
in Control;



 (C)
a Change in Control will not be deemed to have occurred if a Person becomes the
beneficial owner of thirty percent (30%) or more of the Voting Stock of the
Corporation as a result of a reduction in the number of shares of Voting Stock
of the Corporation outstanding pursuant to a transaction or series of
transactions that is approved by a majority of the Incumbent Directors unless
and until such Person thereafter becomes the beneficial owner of additional
shares of Voting Stock of the Corporation representing one percent (1%) or more
of the











Page 5 of 7




--------------------------------------------------------------------------------




2013 LTIP Performance-Based RSU Evidence of Award - General Section 16


then-outstanding Voting Stock of the Corporation, other than as a result of a
stock dividend, stock split or similar transaction effected by the Corporation
in which all holders of Voting Stock are treated equally; and
 
 (D)
if at least a majority of the Incumbent Directors determine in good faith that a
Person has acquired beneficial ownership of thirty percent (30%) or more of the
Voting Stock of the Corporation inadvertently, and such Person divests as
promptly as practicable, but no later than the date, if any, set by the
Incumbent Directors, a sufficient number of shares so that such Person
beneficially owns less than thirty percent (30%) of the Voting Stock of the
Corporation, then no Change in Control shall have occurred as a result of such
Person’s acquisition; or

 
 (ii)
the consummation of a reorganization, merger or consolidation of the Corporation
with, or the acquisition of the stock or assets of the Corporation by, another
Person, or similar transaction (each, a “Business Transaction”), unless, in each
case, immediately following such Business Transaction (A) the Voting Stock of
the Corporation outstanding immediately prior to such Business Transaction
continues to represent, directly or indirectly, (either by remaining outstanding
or by being converted into Voting Stock of the surviving entity or any parent
thereof), more than fifty percent (50%) of the combined voting power of the then
outstanding shares of Voting Stock or comparable equity interests of the entity
resulting from such Business Transaction (including, without limitation, an
entity which as a result of such transaction owns the Corporation or all or
substantially all of the Corporation’s assets either directly or through one or
more subsidiaries), (B) no Person (other than the Corporation or SOFTBANK CORP.
or any other entity that “controls,” is “controlled by” or is “under common
control with” the Corporation or SOFTBANK CORP. within the meaning of Rule 405
of Regulation C under the Securities Act, such entity resulting from such
Business Transaction, or any employee benefit plan (or related trust) sponsored
or maintained by the Corporation or any Subsidiary or such entity resulting from
such Business Transaction) beneficially owns, directly or indirectly, thirty
percent (30%) or more of the combined voting power of the then outstanding
shares of Voting Stock of the entity resulting from such Business Transaction,
and (C) at least a majority of the members of the board of directors of the
entity resulting from such Business Transaction were Incumbent Directors at the
time of the execution of the initial agreement or of the action of the Board
providing for such Business Transaction; or

 
 (iii)
during any consecutive 18-month period, more than thirty percent (30%) of the
Board ceases to be comprised of Incumbent Directors;

 
 (iv)
consummation of a transaction that implements in whole or in part a resolution
of the stockholders of the Corporation authorizing a sale of all or











Page 6 of 7




--------------------------------------------------------------------------------




2013 LTIP Performance-Based RSU Evidence of Award - General Section 16


substantially all of Corporation’s assets or a complete liquidation or
dissolution of the Corporation, except pursuant to a Business Transaction that
complies with clauses (A), (B) and (C) of clause (ii) above; or
        
(v)
the cessation of the listing of, or the cessation of the requirement to list,
all classes of the Corporation’s equity securities on a national securities
exchange.































































































Page 7 of 7


